SQUIRES, Senior Judge
(dissenting):
Ten years ago, this court adopted the unilateral approach to conspiracy prosecutions in an opinion authored by Chief Judge Hold-away. United States v. Tuck, 28 M.J. 520 (A.C.M.R.1989). Unlike my brothers, I have discovered neither a proliferation of conspiracy convictions under the Uniform Code of Military Justice nor any threat to the fairness of our justice system during the past decade as a result. While Tuck may have expanded United States v. Garcia, 16 M.J. 52 (C.M.A.1983), beyond our superior court’s intended holding, I find no reason to overrule Tuck. By attempting to plead guilty, the appellant and her defense counsel appear to have reached the same conclusion.
The majority reads United States v. Anza-lone, 43 M.J. 322 (1995), and its four separate opinions differently than I. A failure to embrace the Model Penal Code’s unilateral approach to conspiracy prosecution is not tantamount to an outright rejection of the theory, especially when the issue was not ease dis-positive. In short, Anzalone did not overrule Tuck, nor, in my judgment, weaken its holding.
This issue should be settled by our superi- or court. Since this court has, erroneously in my view, granted appellant relief, the only way our superior court can decide the issue is if the question reaches that court by the same method as Anzalone and Garcia, that being as a certified question.